Respectfully, I dissent and add a few words of explanation.
First, I have no quarrel with the authorities cited by the majority. I simply deem them irrelevant. For they do not address the limits of the court's authority in managing the trial proceedings. A court order was disobeyed and it had inherent authority to enforce its mandate in any manner short of an abuse of discretion.
In this case the trial court was in a position to assess the prosecution's discovery failings and to fashion a proper *Page 398 
sanction, cf. Crim. R. 16(E)(3). Moreover, a presumption of regularity attended the trial court's action. Unless we are prepared to attempt to run trials from afar, trial courts must be allowed considerable leeway in vindicating their authority. From all that appears, vindication was the program here. I would find it so. I would further find that the trial court acted within the limits of its discretion and affirm.